                        Case 3:20-cr-08054-GMS Document 28 Filed 07/01/20 Page 1 of 1
                                   IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF ARIZONA
 United States of America

         Plaintiff(s)/Petitioner(s),
                                                                                  CASE NO: 3:20-cr-08054-GMS-1
 vs.
 Uriel De La Rosa Torre                                                           Application of Attorney For Admission To Practice Pro Hac
                                                                                  Vice Pursuant to LRCiv 83.1(b)(2)
            Defendant(s)/Respondent(s)
                                       NOTICE: APPLICATION FEE REQUIRED!

          I, Andres ortiz                                                , hereby apply to the Court under LRCiv 83.1(b)(2) for pro hac vice
                                                                       Uriel De La Rosa Torre
admission to appear and practice in this action on behalf of                                                                                                      .

                                                     Long Beach, California
 City and State of Principal Residence:
 Firm Name:      Andres Ortiz Law

 Address:             320 Pine Ave.                                                                                                 Suite:     608

 City:                Long Beach                                                                 State:     CA           Zip: 90802
 Firm/Business Phone:             ( 657          ) 243-3768
 Firm Fax Phone:                  (              )                                               E-mail Address: andres.ortiz@andresortizlaw.com

I am admitted to practice before the following courts. (attach additional sheets if necessary)
                             TITLE OF COURT                                            DATE OF ADMISSION                      IN GOOD STANDING?
California Supreme Court                                                              12/20/2011                                     ✔   Yes                No*
Central District of California                                                        12/20/2011                                     ✔   Yes                No*
Ninth Circuit Court of Appeals                                                        12/20/2002                                     ✔   Yes                No*

 * Explain:

(An Original Certificate of Good Standing from a FEDERAL BAR in which an applicant has been admitted dated no more than 45 days
prior to submission of this application is required.)
I have concurrently, or within 1 year of this application, made pro hac vice applications to this Court in the following actions (attach
additional sheets if necessary):
            Case Number                                              Title of Action                                      Date Granted or Denied*




 * Explain:
                    ALL APPLICANTS ARE REQUIRED TO ANSWER THE FOLLOWING QUESTIONS.
              If you answer YES to either of the following questions, please explain all circumstances on a separate page.
         Are you currently the subject of a disciplinary investigation or proceeding by any Bar or Court?             Yes                               ✔
                                                                                                                                                            No
         Have you ever been disbarred from practice in any Court?                                                     Yes                               ✔
                                                                                                                                                            No
I declare under penalty of perjury that the foregoing is true and correct; that I am not a resident of, nor amI regularly employed, engaged in business, professional
or other activities in the State of Arizona; and that I am not currently suspended, disbarred or subject to disciplinary proceedings in any court. I certify that I
have read and will ascribe to the Standards for Professional Conduct, will comply with the Rules of Practice of the United States District Court for the
District of Arizona (“Local Rules”), and will subscribe to receive court notices as required by LRCiv 83.1(c).


July 1, 2020                                           /s/ Andres Ortiz
Date                                                   Signature of Applicant
Fee Receipt #                                                                                                                                        (Rev. 04/12)
